Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive. Applicant compares instant figure 10, where “the front cover part 30a holds and supports the side plates 20b,” to Lee (US 2018/0138565 A1) figure 9, where “the side cover 500 holds and supports the front cover 300.” Applicant argues that Lee does not teach the recitation in amended Claim 1 requiring “side plates extending upward from a first side edge and a second side edge of the cooling plate, respectively; and a front cover part covering front end portions of the side plates, the front cover being couples to the front end portions of the side plates,” but does not point to any structural feature of Lee that precludes this recitation. It is the examiner’s position that this feature is met by Lee. As such, the rejections of record under 35 U.S.C. 103 are upheld below, addressing the newly amended claim limitations.

Response to Amendment
In view of applicant’s amendments to Claims 1 and 12, the rejections of record under 35 U.S.C. 112 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation "the remaining one of the bus bar assemblies” in the last two lines of the claim. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
Claims 1-11, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0138565 A1) in view of Schmid-Schoenbein (US 2018/0175346 A1), both of record.
Regarding Claim 1, Lee teaches a battery module (see figures and [0032] regarding a battery module) comprising: a battery group formed by stacking a plurality of battery cells (cell assembly 100 including secondary cells 110), each of which includes electrode tabs (see [0050] and tabs shown in figures); a housing (housing formed by cooling plate 200, front cover 300, rear cover 400, left side cover 500, right side cover 600, and top plate 700) extending rearward from a front end of the housing (the direction from the front cover 300 to the rear cover 400 and perpendicular to the stacking direction of the cells 110 reading on the claimed “extending rearward” direction), the housing being opened forward and rearward (the housing surfaces including left side cover 500, right side cover 600, and top plate 700 

    PNG
    media_image1.png
    396
    633
    media_image1.png
    Greyscale


However, Schmid-Schoenbein also teaches a battery module with pouch batteries, and further teaches that the pouches are formed by folding the first pouch film half (3a) over the electrode composite (5) and sealing the first pouch film half (3a) with the second pouch film half (3b) (see [0086] and figure 1a showing sealed seams 14a and 14b on three sides of the electrode composite 5 and one folded side). Additional similarly formed pouches are formed by folding the first enclosure half (20a) over the pouch cells (10) and sealing first enclosure half (20a) with the second enclosure half (20b) (see [0102] and figure 3). In both the pouch film (3) and the enclosure (20), the three sealed “open ends” recited read on the claimed sealing part and the side including the fold line reads on the claimed non-sealing part. Further, Schmid-Schoenbein also teaches a cooling plate (57), which is advantageously disposed directly on at least the folded side (portion of cooling plate 57b) of the enclosure (20) and the folded side of the pouch film (10) corresponding to the claimed non-sealing part (see figure 7, noting that the lower surface shown in the figure corresponds to the folded side corresponding to the claimed non-sealing part; see figure 3 which shows the folded side being along the side opposite the contact lugs 7 and 8 of each electrode composite, and see the same contact lugs as the top side of figures 6 and 7; see also [0116]-[0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic pouch sealing structure of Lee with the folded structure of 
Regarding Claims 2 and 3, Lee further teaches a heat transfer member (thermal interface material, or TIM, see [0064]-[0066] and indicated by I in figure 4), wherein the heat transfer member is located in a thin film form (TIM is a gel that is considered to be a thin film form, see [0065]) in an empty space between the cooling plate and the battery group (see again figure 4 and [0065] regarding application between the cooling plate 200 and the secondary cells 110).
Regarding Claim 4, as in Claim 1, Lee does not teach a particular non-sealing part of the battery cells. However, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a folded side of a pouch battery adjacent to a cooling plate, it would be expected that the TIM of Lee would necessarily act as the interface between the folded, i.e. “non-sealing” part of the pouch and the cooling plate.
Regarding Claims 5 and 6, Lee further teaches the cooling plate has a plurality of protrusions formed thereon (see protrusions on cooling plate 200 in figure 2), wherein each of the protrusions has a curved surface corresponding to a shape of a portion of the lower surface of the pouch, and each of the protrusions is disposed across the gel area of the TIM, which corresponds to the surface of the cooling plate (200) adjacent to the claimed “non-sealing parts” and the lower surface of the pouch.
Regarding Claims 7-10, Lee further teaches that a portion of the sealing part adjacent to the non-sealing part (i.e. an extension of one of the sealed sides) has an extension part extending in a direction perpendicular to the non-sealing part, wherein the cooling plate as a plurality of recessed 
Regarding Claim 11, Lee further teaches that the cooling plate dissipates hear generated in the battery group (see [0055]), but does not teach that the housing is formed as a single piece since it describes each of the surfaces of the housing separately and shows them this way in at least figure 2. However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make these components integrally formed in one piece (see MPEP 2144.04 V B).
Regarding Claim 15, Lee further teaches elastic members (TIM gel, which is considered to be elastic in the form of a gel to create a thermal bond that stably maintain the position of the modules, see [0065]-[0067]) on the surface of the cooling plate (200), the cooling plate (200) including protrusions which are at least partially disposed between each of the plurality of battery cells in the battery group, thereby reading on the claim language which requires an elastic member disposed between at least two bundles of the plurality of battery cells.
Regarding Claim 25, Lee further teaches that the plurality of battery cells (secondary cells 110 forming stack 100) are stacked from the first edge to the second edge (see again figure 2, which shows the cells stacked between the side plates 500 and 600 corresponding to the claimed first and second side edges).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmid-Schoenbein as applied to Claim 1 above, and further in view of Shin (US 8691409 B2), newly cited.

Lee appreciates the use of bus bars (see [0163]), but does not specifically recite the structural relationship of these components with the batteries. Lee therefore does not teach bus bar assemblies which are connected to the electrode tabs on both sides thereof, respectively, to electrically connect the plurality of battery cells to each other, nor does Lee teach a sensing module assembly which is fastened to an upper portion of the battery group.
However, Shin also teaches a battery module stack including pouch type batteries (see figures 1 and 9) where bus bar assemblies (bus bars 202) are connected to the electrode tabs (electrode terminal connection parts 204 and 206) to electrically connect the plurality of battery cells to each other (see column 8 lines 36-47), and a sensing module assembly (voltage sensing members 110 and 120, module temperature sensors 130 and wiring harnesses 150 and 160) which is fastened to an upper portion of the battery group (see figure 9, noting that the claimed “upper” direction of the instant application corresponds to the surface of the housing that extends in the plane of the stacking direction of the cells and the orientation direction of the electrode tabs of the battery cells, which is the same surface as the “upper” portion of the battery group in Shin figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the voltage detecting system of Shin to the battery module of Lee in order to selectively mount the voltage sensing members to the battery module as needed after assembly of the battery module, and therefore, to configure the voltage sensing members to have a more compact structure than the structure of the conventional battery module in which the voltage sensing members are mounted in the lower case (see Shin column 3 lines 30-38).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmid-Schoenbein and Shin as applied to Claim 12 above, and further in view of Kong (US 2015/0380779 A1), of record.
As in Claim 12, Lee does not teach a sensing module as claimed. Therefore, Lee does not teach a sensing board located at one side of the bus bar assemblies to detect a voltage of the plurality of battery cells, wherein the sensing module assembly electrically connected the bus bar assemblies to the sensing board.
However, Kong teaches bus bars (320) which are connected to the electrode tabs/terminals (121) of battery cell stack (100, see figures 2-4 and 6) to electrically connect via sensing connector (135) the plurality of battery cells to each other via the bus bars (320), and a voltage sensor member (500), which is a sensing module assembly located on the other side of the battery group (see figures 3-8). Kong further teaches that a voltage sensing member according to the present invention is capable of stably sensing voltage and is configured in a structure in which the voltage sensing member can be easily mounted at a battery module using simple components (see [0072]). Kong teaches sensing parts (512, 514, 516, and 518) are each formed in a plate strip shape (see [0063] and figure 3), which teaches a sensing board located at one side of the bus bar assemblies on both sides as claimed (see [0062]-[0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bus bar assemblies which are connected to the electrode tabs to electrically connect the plurality of battery cells to each other, and a sensing module assembly which is one of the bus bar assemblies to the sensing board via stable coupling (see Kong [0067]-[0068] and figures 5-7).

Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmid-Schoenbein, and Shin as applied to Claim 12 above, and further in view of Koh (US 2009/0305117 A1), of record.
As in Claim 12, Lee does not teach a sensing module. Therefore, Lee does not teach that the sensing module assembly further includes an elastic pad to press the battery group toward the cooling plate.
However, Koh teaches an elastic pad (170, see figure 1a). Koh further teaches the elastic pad (170) may be formed on either side of the protection circuit module (124) between the bare cell (110) and the protection circuit (120), which is considered capable of sensing voltage and therefore analogous to the claimed voltage sensing module. Koh further teaches the elastic pad (170) absorbs external impact by supporting the coupler (130) and the bare cell (110), and thus the increase in contact resistance between the coupler (130) and the bare cell (110) is prevented or minimized (see [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elastic pad of Koh for that of Lee because Koh teaches the elastic pad absorbs external impact and thus the increase in contact resistance.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmid-Schoenbein as applied to Claim 1 above, and further in view of Lim (KR 20140085890 A and its machine translation provided with this office action).
Regarding Claim 23, Lee appreciates a join between the side plates (500 and 600) and the front and rear covers (300 and 400) that includes a stepped part (see figure 9, particularly circled area D1). However, in Lee, the stepped part is positioned on each of the front and rear plates wherein the side plates include a vertical part covering and facing the stepped part, as opposed to the instant claim which 
However, Lim teaches a stack of pouch batteries (cells 20) including a front cover (60) and rear cover (70) adjacent to the electrode tabs (cell leads 21) of the cells and side covers at each end in the stacking direction of the cells (upper cover 40 and lower cover 50, see figure 4), which is analogous to the structure of the instant housing surfaces. Lim further teaches a stepped part positioned on an end of each of the side plates where the front cover includes a part covering and facing the stepped part (see examiner annotated figure 4 showing the stepped part of the claimed side plate and figure 5 showing how the front cover 70 faces and covers the stepped part).

    PNG
    media_image2.png
    644
    700
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the opposite stepped part and cover structural relationship of Lee, as 
Regarding Claim 24, Lim further teaches that the stepped portion of the front and rear plates (300 and 400 as shown in circled area D1 of figure 9) and the side plates covering them are friction stir welded (see [0136]). The claim limitation requiring that the claimed stepped part and cover part are bonded “by irradiating a laser beam on a verge of the vertical part” is a product by process limitation. Patentability of product claims is based on the structure of the claimed product. It is the examiner’s position that because Lim teaches an analogous joining method (friction stir welding) to the claimed irradiated laser beam bonding, the product by process limitation does not provide any additional structure to the claimed battery module product and as such does not provide any additional patentable distinctiveness to the claim.

Conclusion
The following art made of record and not relied upon is considered pertinent to applicant's disclosure teaching the state of the art: commonly owned US 2020/0067040 A1, US 2018/0183119 A1, US 2020/0259155 A1, and not commonly owned WO 2021/096023 A1, WO 2021/145626 A1, WO 2021/215625 A1, and WO 2021/256661.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723